Case: 11-15490    Date Filed: 05/08/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-15490
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:08-cv-00411-RH-GRJ


BERNARD C. MCGEE,

                                                               Plaintiff-Appellant,

                                      versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                             Respondent-Appellee.

                         ___________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                       ____________________________

                                  (May 8, 2013)

Before JORDAN, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:

       Bernard McGee is serving a 40-year sentence following his 2004 Florida

conviction for robbery with a firearm and possession of a firearm. The sole issue in
               Case: 11-15490     Date Filed: 05/08/2013     Page: 2 of 2


this habeas corpus appeal is whether Mr. McGee’s appellate counsel rendered

ineffective assistance by failing to order a transcript of the voir dire proceedings.

      Applying the deference required by 28 U.S.C. § 2254(d), see Harrington v.

Richter, 131 S. Ct. 770, 786-87 (2011), we affirm the district court’s denial of

habeas relief. Even if we were to assume that counsel’s failure to order the

transcript of voir dire constituted deficient performance, Mr. McGee cannot show

prejudice. As explained by the magistrate judge [D.E. 28 at 13-17] and the district

court [D.E. 32 at 3-4], Mr. McGee’s allegations do not demonstrate that his

counsel would have been able to successfully argue on appeal that the trial court

erred in not striking two jurors for cause. The district court therefore did not abuse

its discretion in denying relief without requiring the state to produce the transcript

and without holding an evidentiary hearing. See, e.g., Chavez v. Sec’y Fla. Dep’t of

Corr., 647 F.3d 1057, 1073 (11th Cir. 2011) (evidentiary hearing is not required if

habeas petitioner’s allegations fail to make out a claim).

      AFFIRMED.




                                           2